Citation Nr: 1434110	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-32 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for urinary tract infection.

2.  Whether new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for asthma has been submitted and, if so, whether service connection is warranted. 

3.  Whether new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for relaxed right inguinal ring has been submitted and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to March 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The case was previously before the Board in January 2014 when it was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The RO reopened the claims of service connection for asthma and relaxed right inguinal ring and denied the claims on the merits.  The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issues go to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issues have been characterized as claims to reopen.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of the claim seeking service connection for urinary tract infection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a May 2006 decision, the Board denied service connection for asthma.  The Veteran did not appeal the decision and the determination is now final.

2.  Evidence submitted since the Board's May 2006 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for asthma.

3.  In a December 1970 decision, the RO denied service connection for relaxed inguinal ring.  The Veteran did not appeal the decision and the determination is now final.

4.  Evidence submitted since the RO's December 1970 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for relaxed right inguinal hernia.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 2006 Board decision is not new and material and the criteria to reopen the previously denied claim for service connection for asthma are not met.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Evidence received since the December 1970 RO rating decision is not new and material and the criteria to reopen the previously denied claim for service connection for relaxed right inguinal ring are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided notice in May 2012 (relaxed right inguinal ring) and July 2013 (asthma).  The July 2013 letter incorrectly referred to a November 2002 rating decision as the last final denial of that claim.  That claim was appealed to the Board and denied in a May 2006 rating decision.  Thus, the last final denial of the asthma claim was the May 2006 Board decision.  The Board finds that the Veteran is not prejudiced by the reference to the rating decision as the last final denial because the letter correctly notified the Veteran of the basis for the previous denial by the Board and of the evidence necessary to reopen his claim.

The Veteran's available service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  The Board has reviewed the Veteran's electronic records file.  

VA is not obligated to provide a medical examination if the appellant has not presented new and material evidence to reopen a final claim.  38 C.F.R. § 3.159(c)(4)(ii).  Thus, in this case a VA examination is not necessary for either service connection claim.  

The duties to notify and assist have been met.  

Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Factual Background

Historically, the appellant's claims for entitlement to service connection for asthma and for relaxed right inguinal ring were most recently finally denied by the Board and RO in May 2006 and December 1970, respectively.  The May 2006 Board decision denied the claim because bronchial asthma was not present during the Veteran's service, and there was no nexus between any current bronchial asthma and service.  The appellant was notified of that decision and his appellate rights in May 2006.  He did not appeal the decision and it became final.

In the December 1970 RO decision, the RO denied a claim of service connection for complicated hernia, finding that service connection for a hernia was not warranted and further findings that a relaxed inguinal ring did not establish a hernia but was considered in the nature of a developmental condition.  The appellant was notified of that decision and his appellate rights in December 1970.  He did not appeal the decision and it became final.  

The evidence of record at the time of the December 1970 decision on the hernia claim consisted service treatment records and the Veteran's assertions.  Evidence of record at the time of the May 2006 Board decision denying the asthma claim included the Veteran's service treatment records, post-service treatment records and reports of VA examinations.  

Evidence added to the record since the December 1970 RO rating decision does not include any findings pertaining to a diagnosis of a relaxed right inguinal ring.  The Veteran has essentially contended that his relaxed right inguinal ring was caused by his military service.  See November 2013 statement.  

Evidence added to the record since the May 2006 Board decision includes medical records showing diagnoses of asthma.  See October 2009 private medical record, October 2012 private medical record, and August 2013 private Medical Certificate.  

Analysis

The claim for service connection for asthma was previously denied because asthma was not present during the Veteran's service, and that any current bronchial asthma was not attributable to any event or injury during service.

The evidence submitted since the May 2006 Board decision is new; however, it is not material.  These records merely showing diagnoses of asthma, are cumulative and do not include any evidence relating to an unestablished fact; that is, there is no evidence relating the Veteran's current asthma to his active military service.  Reopening the claim is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The claim for service connection for asthma was previously denied because the claimed disorder was a constitutional or developmental abnormality and therefore not a disability under the law.

The evidence made part of the record since the RO's December 1970 is new; however, the records fail to provide a finding that the claimed disorder is not a constitutional or developmental abnormality.  Also, the evidence does not show that the claimed disorder has even been diagnosed since the Veteran's military service.  The new evidence does not relate to an unestablished fact; that is, there is no evidence relating the Veteran has a relaxed right inguinal ring which is essentially not a constitutional or developmental abnormality or a hernia condition that was incurred in service.  Thus, the records are not material evidence.  As new and material evidence has not been received, reopening the claim is not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence has not been received and the petition to reopen a claim for service connection for asthma is denied.

New and material evidence has not been received and the petition to reopen a claim for service connection for relaxed right inguinal ring is denied.


REMAND

In May 2012, the Veteran submitted a claim for service connection for urinary tract infection.  

Review of the Veteran's service treatment records shows that a provisional diagnosis of urinary tract infection was supplied in September 1963.  Possible urinary tract infection was supplied as a diagnosis in October 1964.  

Post service medical records associated with the Veteran's claims file include records referable to, and including diagnoses of, urinary tract infection beginning in April 1965, shortly after the Veteran's service separation.  Several other diagnoses are also of record, to include in the course of a March 1987 and March 1998 VA examinations.  

As there is evidence of treatment in service for his urinary tract infection and post service diagnoses of urinary tract infections, the Board finds that a VA examination is needed to obtain an opinion as to whether any current urinary tract infections is related to the symptoms seen in service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to address the current nature and likely etiology of any diagnosed urinary tract infection.  The claims folder should be made available to the examiner for review in conjunction with the examination.  

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed urinary tract infection is attributable to service.

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  The Veteran must be notified that it is his responsibility to report for a scheduled VA examination, if scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


